Exhibit 10.1



PG&E CORPORATION


423,372,629 Shares of Common Stock


(NO PAR VALUE)


Underwriting Agreement


New York, New York
June 25, 2020


Goldman Sachs & Co. LLC
200 West Street
New York, NY 10282


J.P. Morgan Securities LLC
383 Madison Avenue
New York, NY 10179


As Representatives of the several Underwriters
named in Schedule I hereto


Ladies and Gentlemen:


PG&E Corporation, a corporation organized under the laws of the State of
California (the “Company”), confirms its agreement (this “Agreement”) with each
of the Underwriters named in Schedule I hereto (the “Underwriters”), for whom
you (the “Representatives”) are acting as Representatives, with respect to the
sale by the Company and the purchase by the Underwriters, acting severally and
not jointly, of 423,372,629 shares of common stock, no par value, of the Company
(the “Common Stock”). The aforesaid 423,372,629 shares of Common Stock to be
purchased by the Underwriters are hereinafter called the “Underwritten
Securities.” The Company also proposes to grant to the Underwriters an option to
purchase up to 42,337,263 additional shares of Common Stock. The aforesaid
42,337,263 additional shares of Common Stock that may be purchased by the
Underwriters are hereinafter called the “Option Securities” and, together with
the Underwritten Securities, are hereinafter called the “Securities.” Any
reference herein to the Registration Statement, the Base Prospectus, any
Preliminary Prospectus or the Final Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Exchange Act on or before the Effective Date
of the Registration Statement or the issue date of the Base Prospectus, any
Preliminary Prospectus or the Final Prospectus, as the case may be, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus, any Preliminary Prospectus
or the Final Prospectus shall be deemed to refer to and include the filing of
any document under the Exchange Act after the Effective Date of the Registration
Statement or the issue date of the Base Prospectus, any Preliminary Prospectus
or the Final Prospectus, as the case may

--------------------------------------------------------------------------------





be, deemed to be incorporated therein by reference. Certain terms used herein
are defined in Section 21 hereof.


On June 7, 2020, the Company entered into an investment agreement (the “PIPE
Investment Agreement”) pursuant to which several institutional accredited
investors agreed to purchase shares of Common Stock to fund a portion of the
Plan Funding (as defined in the Plan) (the “PIPE Transaction”).


On June 19, 2020, the Company entered into redeemable forward stock purchase
contracts (collectively, the “Greenshoe Backstop Contract”) pursuant to which
one or more institutional accredited investors agreed to purchase shares of
Common Stock in connection with (i) the offering of the Securities and (ii) the
offering of equity units (the “Greenshoe Backstop”).


On January 29, 2019, the Company and the Subsidiary (as defined herein) filed
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
Northern District of California (the “Bankruptcy Court”).  On June 19, 2020, the
Company and the Subsidiary filed the Debtors’ and Shareholder Proponents’ Joint
Chapter 11 Plan of Reorganization Dated June 19, 2020 [Docket No. 7521] (the
“Plan”) with the Bankruptcy Court. On March 17, 2020, the Bankruptcy Court
approved the disclosure statement dated March 17, 2020 filed pursuant to section
1125 of the Bankruptcy Code by the Company and the Subsidiary (the “March 17
Disclosure Statement”). On March 25, 2020, the Bankruptcy Court approved a
supplement to the March 17 Disclosure Statement. On June 11, 2020, the
Bankruptcy Court entered an order (the “Financing Order”) confirming the Plan
Funding transactions contemplated by the Plan, including the offering of the
Securities, the PIPE Transaction and the Greenshoe Backstop (collectively, the
“Concurrent Transactions”).  On June 20, 2020, the Bankruptcy Court entered an
order (the “Confirmation Order”) confirming the Plan, including, but not limited
to, the issuance by the Company of $9,000 million of equity or equity-linked
securities, including the Securities to be sold hereunder, the incurrence by the
Company of $4,750 million of indebtedness and the incurrence by the Subsidiary
of $11,925 million of indebtedness, in each case on or prior to the Plan
Effective Date. The Plan will become effective on the Plan Effective Date.


1.    Representations and Warranties. The Company represents and warrants to,
and agrees with, each Underwriter as set forth below in this Section 1.


(a)    The Company meets the requirements for use of Form S-3 under the Act and
has prepared and filed with the Commission a registration statement (File No.
333-236629-01) on Form S-3, including a related Base Prospectus, for
registration under the Act of the offering and sale of the Securities. Such
Registration Statement, including any amendments thereto filed prior to the
Execution Time, has become effective. The Company may have filed with the
Commission, as part of an amendment to the Registration Statement or pursuant to
Rule 424(b), one or more preliminary prospectus supplements relating to the
Securities, each of which has previously been furnished to you. The Company will
file with the Commission a final prospectus supplement relating


2

--------------------------------------------------------------------------------





to the Securities in accordance with Rule 424(b). As filed, such final
prospectus supplement shall contain all information required by the Act and the
rules thereunder, and, except to the extent the Representatives shall agree in
writing to a modification, shall be in all substantive respects in the form
furnished to you prior to the Execution Time or, to the extent not completed at
the Execution Time, shall contain only such specific additional information and
other changes (beyond that contained in the Base Prospectus and any Preliminary
Prospectus) as the Company has advised you, prior to the Execution Time, will be
included or made therein. The Registration Statement, at the Execution Time,
meets the requirements set forth in Rule 415(a)(1)(x). The Company has paid the
fees required by the Commission relating to the Securities within the time
required by Rule 456(a) and otherwise in accordance with Rules 456(a) and
457(o).


(b)    On each Effective Date, the Registration Statement did, and when the
Final Prospectus is first filed in accordance with Rule 424(b) and on the
Closing Date (as defined herein) and on any date on which Option Securities are
purchased, if such date is not the Closing Date (a “settlement date”), the Final
Prospectus (and any supplement thereto) will, comply in all material respects
with the applicable requirements of the Act and the Exchange Act and the
respective rules thereunder; on each Effective Date, at the Execution Time and
on the Closing Date and on any settlement date, the Registration Statement did
not and will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading; and on the date of any filing
pursuant to Rule 424(b) and on the Closing Date and any settlement date, as the
case may be, the Final Prospectus (together with any supplement thereto) will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to the information
contained in or omitted from the Registration Statement or the Final Prospectus
(or any supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Underwriter through
the Representatives specifically for inclusion in the Registration Statement or
the Final Prospectus (or any supplement thereto), it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8 hereof.


(c)    As of the Execution Time and as of the Closing Date and any settlement
date, as the case may be, (i) the Disclosure Package, (ii) each Road Show, if
any, when taken together as a whole with the Disclosure Package, and (iii) any
individual Written Testing-the-Waters Communication, when taken together as a
whole with the Disclosure Package, did not and will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Disclosure Package, any such Road Show and
any such individual Written Testing-the-Waters Communication based upon and in
conformity with written information furnished to the Company by any Underwriter
through the Representatives specifically for use therein, it being understood
and agreed
3

--------------------------------------------------------------------------------





that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8 hereof.


(d)    The Company (i) has not engaged in, or authorized any other person to
engage in, any Testing-the-Waters Communications, other than Testing-the-Waters
Communications with the prior consent of the Representatives with entities that
the Company reasonably believes are qualified institutional buyers as defined in
Rule 144A or institutions that are accredited investors as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8); and (ii) it has not distributed, or
authorized any other person to distribute, any Written Testing-the-Waters
Communications, other than those distributed with the prior consent of the
Representatives that are listed under item 2 of Schedule IV hereto; and the
Company reconfirms that the Underwriters have been authorized to act on its
behalf in engaging in Testing-the-Waters Communications.


(e)    The Company has not prepared or used any Free Writing Prospectus, other
than any Issuer Free Writing Prospectus listed under item 1 of Schedule IV
hereto. Any such Issuer Free Writing Prospectus did not, as of its issue date,
and does not include any information that conflicts with the information
contained in the Registration Statement, including any document incorporated
therein by reference and any prospectus supplement deemed to be a part thereof
that has not been superseded or modified. The foregoing sentence does not apply
to statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by any
Underwriter through the Representatives specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Underwriter consists of the information described as such in Section 8
hereof.


(f)     The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of California, with
full corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Prospectus, and is duly qualified to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
which requires such qualification, except where the failure to be so qualified
or be in good standing would not, individually or in the aggregate, have a
material adverse effect on the condition (financial or otherwise), earnings,
business or properties of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”).


(g)    The only subsidiaries of the Company are (i) Pacific Gas and Electric
Company (the “Subsidiary”) and (ii) certain other subsidiaries which, considered
in the aggregate as a single subsidiary, do not constitute a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X. The Subsidiary has been
duly organized and is validly existing as a corporation in good standing under
the laws of the jurisdiction of its incorporation, has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and the Final Prospectus and is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by
4

--------------------------------------------------------------------------------





reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect; all of the issued and outstanding capital
stock of the Subsidiary has been duly authorized and validly issued, is fully
paid and non-assessable, and all of the issued and outstanding shares of common
stock of the Subsidiary are owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except such as are described in the Registration
Statement, the Disclosure Package and the Final Prospectus; and none of the
outstanding shares of capital stock of the Subsidiary was issued in violation of
the preemptive or similar rights of any security holder of the Subsidiary.


(h)    This Agreement has been duly authorized, executed and delivered by the
Company.


(i)     The Greenshoe Backstop Contract has been duly authorized, executed and
delivered by the Company and conforms as to legal matters to the description
thereof contained in the Registration Statement, the Disclosure Package and the
Final Prospectus. The Greenshoe Backstop Contract constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, and all shares of Common Stock issued upon settlement pursuant
to the Greenshoe Backstop Contract, if any, will be duly authorized, validly
issued, fully paid and non-assessable.


(j)    As of the date hereof, the Company has the authorized capitalization as
set forth in the Disclosure Package, and after giving effect to the Concurrent
Transactions, the Plan and the issuance of the Securities and the use of net
proceeds therefrom as described in the Registration Statement, the Disclosure
Package and the Final Prospectus, the Company will have an authorized
capitalization as set forth in the section entitled “Description of Common Stock
and Preferred Stock” and under the as adjusted column of the capitalization
table in the section entitled “Capitalization.” Following the filing of the
Company’s amendment to its amended and restated articles of incorporation (as so
amended, the “Amended and Restated Articles of Incorporation”) with the State of
California on or prior to the Closing Date in accordance with the Plan, the
Securities will have been duly authorized, and when issued and delivered in
accordance with the terms of this Agreement and the Plan, will be validly
issued, fully paid and non-assessable and will conform as to legal matters to
the description thereof contained in each of the Registration Statement, the
Disclosure Package and the Final Prospectus.


(k)    All of the issued and outstanding shares of capital stock, including the
Common Stock, of the Company have been duly authorized and validly issued and
sold and are fully paid and non-assessable.


(l)     Except as set forth in the Plan and as disclosed in the Registration
Statement, the Disclosure Package and the Final Prospectus, the holders of
outstanding shares of the Company’s capital stock, including shares of the
Company’s Common Stock, are not entitled to any preemptive or similar rights.
5

--------------------------------------------------------------------------------





(m)    None of the issue and sale of the Securities, the execution, delivery and
performance by the Company of this Agreement, the application of the proceeds
from the sale of the Securities as described under “Use of Proceeds” in the
Disclosure Package and the Final Prospectus and the consummation of the
Concurrent Transactions or any other of the transactions contemplated herein or
under the Plan or the performance by the Company of any of its obligations set
forth herein or under the Plan will conflict with, or result in a breach or
violation of: (i) the Amended and Restated Articles of Incorporation of the
Company or the charter, bylaws or comparable constituent documents of the
Company or any of its subsidiaries, (ii) the terms of the Plan or of any of the
transactions contemplated thereby, (iii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which the Company or
any of its subsidiaries is a party or bound or to which its or their property is
subject, or (iv) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties, except, in the case of clauses (iii) and (iv) above, for such
conflicts, breaches or violations which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(n)    After giving effect to the issue and sale of the Securities, the Plan,
the Concurrent Transactions and the other transactions contemplated thereby,
neither the Company nor any subsidiary will be in violation or default of (i)
any provision of its charter or bylaws, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except, in the case of clauses (ii) and (iii) above, for such
conflicts, breaches or violations which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(o)    Except as disclosed in the Registration Statement, the Disclosure Package
and the Final Prospectus, no holders of securities of the Company have rights to
the registration of such securities under the Registration Statement.


(p)    Since January 1, 2020, there has not occurred any change in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company and its subsidiaries, taken as a whole, from that set forth in the
Disclosure Package that would reasonably be expected to have a Material Adverse
Effect.


(q)    No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the knowledge of the
Company, threatened that (i) would reasonably be expected to have a material
adverse effect on the
6

--------------------------------------------------------------------------------





issue and sale of the Securities, the execution, delivery and performance by the
Company of this Agreement, the application of the proceeds from the sale of the
Securities as described under “Use of Proceeds” in the Disclosure Package and
the Final Prospectus and the consummation of the Concurrent Transactions or any
other of the transactions contemplated herein or under the Plan or the
performance by the Company of any of its obligations set forth herein or under
the Plan or (ii) would reasonably be expected to have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Prospectus (exclusive of any supplement thereto).


(r)    The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof and the consummation
of the Concurrent Transactions as described in the Disclosure Package and the
Final Prospectus, will not be an “investment company” as defined in the
Investment Company Act of 1940, as amended (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.


(s)    Except as set forth or contemplated in the Registration Statement,
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto), neither the Company nor any of its subsidiaries (i) is in violation of
any statute, any rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, (iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any pending, or to the Company’s
knowledge, threatened, claim relating to any Environmental Laws, in each case,
which violation, obligation, contamination, liability or claim could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and the Company’s is not aware of any facts, circumstances or
events that could reasonably be expected to lead to any of the foregoing.


(t)    Subsequent to the respective dates as of which information is given in
each of the Registration Statement, Disclosure Package and the Final Prospectus
(exclusive of any supplement thereto), (i) the Company and its subsidiaries have
not incurred any material liability or obligation, direct or contingent, nor
entered into any material transaction other than in the ordinary course of
business; (ii) the Company has not purchased any of its outstanding capital
stock (except as permitted under its existing equity compensation plans), nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iii) there has
not been any material change in the capital stock, short-term debt or long-term
debt of the Company and its subsidiaries, except in each case as described or
contemplated in each of the Registration Statement, Disclosure Package and the
Final Prospectus (exclusive of any supplement thereto).
7

--------------------------------------------------------------------------------





(u)    Neither the Company nor the Subsidiary has received any notice of
proceedings relating to the revocation or modification of any licenses,
certificates, permits and other authorizations which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Registration Statement, Disclosure Package and the Final Prospectus (exclusive
of any supplement thereto).


(v)    The Bankruptcy Court entered (i) the Financing Order confirming the Plan
Funding transactions contemplated by the Plan on June 11, 2020, including, but
not limited to, the offering and any transaction documents related to the
offering pursuant to this Agreement and (ii) the Confirmation Order confirming
the Plan and approving the transactions contemplated thereby on June 20, 2020.


(w)   The Plan has been duly authorized by the Company and the Subsidiary, and
the description thereof in the Registration Statement, the Disclosure Package
and the Prospectus is accurate in all material respects. The Plan has not been
modified in any material respect or withdrawn since the date of its confirmation
by the Bankruptcy Court.


(x)    No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the issue and sale of
the Securities, the execution, delivery and performance by the Company of this
Agreement, the application of the proceeds from the sale of the Securities as
described under “Use of Proceeds” in the Disclosure Package and the Final
Prospectus and the consummation of the Concurrent Transactions or any other of
the transactions contemplated herein or under the Plan or the performance by the
Company of any of its obligations set forth herein or under the Plan, except (i)
the Financing Order; (ii) the Confirmation Order; (iii) such as have been
obtained from the California Public Utilities Commission; (iv) the filing with
the Secretary of the State of California of the Amended and Restated Articles of
Incorporation; (v) such as have been obtained, under the Act and the rules and
interpretations of the Commission thereunder or otherwise; and (vi) such as may
be required under the blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities by the Underwriters in the manner
contemplated herein and in the Disclosure Package and the Final Prospectus.


(y)    The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included in the Preliminary
Prospectus, the Final Prospectus and the Registration Statement present fairly
in all material respects the financial condition, results of operations and cash
flows of the Company and its consolidated subsidiaries as of the dates and for
the periods indicated, comply as to form with the applicable accounting
requirements of the Act and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The interactive data in
eXtensible Business Reporting Language incorporated by reference in the
Registration Statement, the Disclosure Package and the Final Prospectus has been
prepared in
8

--------------------------------------------------------------------------------





accordance with the Commission’s rules and guidelines applicable thereto in all
material respects.


(z)          Deloitte & Touche LLP, who have audited certain financial
statements of the Company and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules incorporated in the Registration Statement, the Disclosure Package and
the Final Prospectus, is an independent registered public accounting firm with
respect to the Company within the meaning of the Act and the applicable
published rules and regulations thereunder and of the Public Company Accounting
Oversight Board.


(aa)      The Company and each of its consolidated subsidiaries maintain a
system of internal accounting controls over financial reporting sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any material
differences. The Company and its subsidiaries’ internal controls over financial
reporting are effective and the Company and its subsidiaries are not aware of
any material weakness in their internal controls over financial reporting.


(bb)      The Company maintains “disclosure controls and procedures” (as defined
in Rule 13a-15(e) of the Exchange Act) and such disclosure controls and
procedures were effective as of the end of the Company’s most recently completed
fiscal quarter.


(cc)      The Company has not taken, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.


(dd)      There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection thereunder, including Section 402 relating
to loans and Sections 302 and 906 relating to certifications.


(ee)      The Common Stock is an “actively-traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule.


(ff)        To the Company’s knowledge, none of the Company, any of its
subsidiaries, or any director, officer, agent, affiliate or employee of the
Company or any of its subsidiaries is currently the subject of any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the
9

--------------------------------------------------------------------------------





Company will not use the proceeds from the sale of the Securities, or knowingly
lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity for the purpose of
financing the activities of any person currently the subject of any U.S.
sanctions administered by OFAC.


(gg)      None of the Company, any of its subsidiaries, or, to the knowledge of
the Company, any director, officer, agent, affiliate or employee of the Company
or any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit.  The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures reasonably designed to promote and ensure compliance
with all applicable anti-bribery and anti-corruption laws.


(hh)      The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.


(ii)         (i) Except as disclosed in the Registration Statement, the
Disclosure Package and the Final Prospectus, there has been no security breach,
disclosure or outage of, or unauthorized access to, the Company’s or its
subsidiaries’ information technology or computer systems, networks, hardware,
software, websites or applications, personally identifiable or confidential data
or databases thereof (including all personally identifiable or confidential data
of their respective customers, employees, suppliers and vendors, and any third
party personally identifiable or confidential data, in each case that is
maintained, processed or stored by the Company and its subsidiaries, and any
such
10

--------------------------------------------------------------------------------





personally identifiable or confidential data processed or stored by third
parties on behalf of the Company and its subsidiaries), equipment or technology
(collectively, “IT Systems and Data”); (ii) neither the Company nor its
subsidiaries are aware or have been notified of any security breach, disclosure
or outage of, or unauthorized access to, their IT Systems and Data; and (iii)
the Company and its subsidiaries have implemented reasonable controls, policies,
procedures and technological safeguards and backup and disaster recovery
technology designed to maintain and protect the confidentiality, integrity,
operation, redundancy and security of their IT Systems and Data that are
reasonably consistent with generally accepted industry standards and practices,
or as required by applicable regulatory standards, except with respect to
clauses (i) and (ii), for any such security breach, disclosure, outage or
unauthorized access as would not, individually or in the aggregate, have a
Material Adverse Effect, or with respect to clause (iii), where the failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Company and its subsidiaries have complied,
and are presently in compliance, in all material respects, with all applicable
laws or statutes and all judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Data and to the protection of such IT Systems and Data from unauthorized use,
access, misappropriation or modification.


(jj)        The Company has the requisite power and authority to carry out the
Concurrent Transactions to which it will be a party and perform its obligations
under the Plan, and has taken all necessary actions required for the due
authorization, execution, delivery and performance by it of the transactions
contemplated by the Plan, including the Concurrent Transactions to which it will
be party, by the Plan Effective Date. The Plan constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.


(kk)      Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement
and the Company’s agreement with Lazard dated January 4, 2019, as approved by a
court order dated May 24, 2019) that would give rise to a valid claim against
the Company or any of its subsidiaries for a brokerage commission, finder’s fee
or like payment in connection with the negotiation, documentation and execution
of the offering of the Securities pursuant to this Agreement.


(ll)         The Company and each of its subsidiaries have timely filed all
federal, state, local and foreign tax returns required to be filed through the
date of this Agreement and have timely paid all taxes required to be paid
thereon (except for cases in which the failure to file or pay would not have a
Material Adverse Effect, or, except with respect to taxes currently being
contested in good faith and which have been properly reserved for in accordance
with U.S. GAAP in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined
11

--------------------------------------------------------------------------------





adversely to the Company or its subsidiaries and which could reasonably be
expected to have) a Material Adverse Effect.


(mm)    The Company and the Subsidiary have good and valid title to all real
property and all personal property owned by them, in each case free and clear of
all liens, encumbrances, equities or claims except such as are described in the
Registration Statement, the Disclosure Package and the Final Prospectus, or are
not reasonably likely to, individually or in the aggregate, materially interfere
with the use made or to be made of such property by the Company and the
Subsidiary or have a material adverse effect on (i) the condition (financial or
other), results of operations or business of the Company and the Subsidiary,
taken as a whole, or (ii) the authority or the ability of the Company and the
Subsidiary to enter into or perform its obligations under this Agreement or the
Securities; and all real property and buildings held under material leases by
the Company and the Subsidiary are held by them under leases that will be valid,
enforceable and in good standing as of the effective date of the Plan, with no
exceptions that would materially interfere with the use made or to be made of
such property and buildings by the Company and the Subsidiary.


(nn)      The Company and the Subsidiary each carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their businesses and the value of their properties and as is customary for
companies engaged in similar businesses in similar industries. The Company and
the Subsidiary (i) have not received notice from any insurer or agent of such
insurer that substantial capital improvements or other material expenditures
will have to be made in order to continue such insurance and (ii) have no reason
to believe that they will not be able to renew their existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers at a cost that is not reasonably likely to have a Material Adverse
Effect.


Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters pursuant to this Agreement shall
be deemed a representation and warranty by the Company, as to matters covered
thereby, to each Underwriter.


2.    Purchase and Sale.


(a)         Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company agrees to sell to
each Underwriter, and each Underwriter agrees, severally and not jointly, to
purchase from the Company, at a price of $9.37175 per share of Common Stock, the
number of Underwritten Securities set forth in Schedule I opposite the name of
such Underwriter.


(b)        Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants an
option to the several Underwriters to purchase, severally and not jointly, up to
42,337,263 Option Securities at the same purchase price per share as the
Underwriters shall pay for the Underwritten Securities, less an amount per share
equal to any dividends or distributions declared by the Company and payable on
the Underwritten Securities but not payable on the Option
12

--------------------------------------------------------------------------------





Securities. Said option may be exercised in whole or in part at any time on or
before the 30th day after the date of the Final Prospectus upon written notice
by the Representatives to the Company setting forth the number of Option
Securities as to which the several Underwriters are exercising the option and
the settlement date, which may be the same date and time as the Closing Date but
shall not be earlier than the Closing Date nor later than the tenth full
business day after the date of such notice (unless such time and date are
postponed in accordance with the provisions of Section 9 hereof). The number of
Option Securities to be purchased by each Underwriter shall be the same
percentage of the total number of Option Securities to be purchased by the
several Underwriters as such Underwriter is purchasing of the Underwritten
Securities, subject to such adjustments as you in your absolute discretion shall
make to eliminate any fractional shares.


3.    Delivery and Payment. Delivery of and payment for the Underwritten
Securities shall be made at 10:00 a.m. (New York City time) at Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, NY 10017 on July 1, 2020, which
date and time may be postponed by agreement between the Representatives and the
Company or as provided in Section 9 hereof (such date and time of delivery and
payment for the Securities being herein called the “Closing Date”). Delivery of
and payment for the Option Securities shall be made on the date and at the time
and place specified by the Representatives in the written notice of the
Underwriters’ election to purchase such Option Securities. Delivery of the
Securities shall be made to the Representatives for the respective accounts of
the several Underwriters against payment by the several Underwriters through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to an account specified by
the Company. Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Representatives shall otherwise
instruct.


4.    Offering by Underwriters. It is understood that the several Underwriters
propose to, and they hereby represent that they will, offer the Securities for
sale to the public as set forth in the Disclosure Package and the Final
Prospectus.


5.    Agreements. The Company agrees with the several Underwriters that:


(a)         Prior to the termination of the offering of the Securities, the
Company will not file any amendment of the Registration Statement or supplement
(including the Final Prospectus or any Preliminary Prospectus) to the Base
Prospectus or any Rule 462(b) Registration Statement unless the Company has
furnished you a copy for your review prior to filing and will not file any such
proposed amendment or supplement to which you reasonably object in a timely
manner. The Company will cause the Final Prospectus, properly completed, and any
supplement thereto to be filed in a form approved by the Representatives with
the Commission pursuant to the applicable paragraph of Rule 424(b) within the
time period prescribed and will provide evidence satisfactory to the
Representatives of such timely filing. The Company will promptly advise the
Representatives (i) when the Final Prospectus, and any supplement thereto, shall
have been filed (if required) with the Commission pursuant to Rule 424(b) or
when any Rule 462(b) Registration Statement shall have been filed with the
Commission, (ii) when, prior
13

--------------------------------------------------------------------------------





to termination of the offering of the Securities, any amendment to the
Registration Statement shall have been filed or become effective, (iii) of any
request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Final Prospectus or for any additional information, (iv) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use, any order preventing
or suspending the use of any preliminary prospectus, any Issuer Free Writing
Prospectus or the Final Prospectus, or the institution or threatening of any
proceeding for the purpose of suspending the effectiveness of the Registration
Statement or preventing or suspending the use of any preliminary prospectus, any
Issuer Free Writing Prospectus or the Final Prospectus, and (v) of the receipt
by the Company of any notification with respect to the suspension of the
qualification of the Securities for sale in any jurisdiction or the institution
or threatening of any proceeding for such purpose. The Company will use its
reasonable best efforts to prevent (i) the issuance of such stop order or other
order referred to in the preceding sentence, or (ii) the occurrence of (A) any
suspension of the effectiveness, or objection to the use, of the Registration
Statement or (B) any prevention or suspension of the use of the preliminary
prospectus, any Issuer Free Writing Prospectus or the Final Prospectus and, upon
such issuance, occurrence or notice of objection, to obtain as soon as possible
the withdrawal of such stop order or relief from such occurrence or objection,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its reasonable best efforts to have such
amendment or new registration statement declared effective as soon as
practicable.


(b)        The Company shall prepare a final term sheet for the Securities,
containing solely descriptions of the respective final terms and offering of the
Securities, in the form approved by you and attached as Schedule II hereto, and
file such term sheet pursuant to Rule 433(d) within the time required by such
Rule.


(c)         If, at any time prior to the filing of the Final Prospectus pursuant
to Rule 424(b), any event occurs as a result of which the Disclosure Package
would include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein in the light of the
circumstances under which they were made or the circumstances then prevailing
not misleading, the Company will (i) notify promptly the Representatives so that
any use of the Disclosure Package may cease until it is amended or supplemented;
(ii) amend or supplement the Disclosure Package to correct such statement or
omission; and (iii) supply any amendment or supplement to you in such quantities
as you may reasonably request.


(d)         If, at any time following issuance of an Issuer Free Writing
Prospectus or Written Testing-the-Waters Communication and prior to the
completion of the distribution of the Securities, any event occurs as a result
of which such Issuer Free Writing Prospectus or Written Testing-the-Waters
Communications would conflict with the information in the Registration
Statement, Disclosure Package or the Final Prospectus or would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein in the light of the circumstances under which
14

--------------------------------------------------------------------------------





they were made or the circumstances then prevailing not misleading, the Company
will (i) notify promptly the Representatives so that any use of such Issuer Free
Writing Prospectus or Written Testing-the-Waters Communication may cease until
it is amended or supplemented; (ii) amend or supplement such Issuer Free Writing
Prospectus or Written Testing-the-Waters Communication to correct such statement
or omission; and (iii) supply any amendment or supplement to you in such
quantities as you may reasonably request.


(e)         If, at any time when a prospectus relating to the Securities is
required to be delivered under the Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), any event occurs as a result
of which the Final Prospectus as then supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement the
Final Prospectus to comply with the Act or the Exchange Act or the respective
rules thereunder, including in connection with use or delivery of the Final
Prospectus, the Company promptly will (i) notify the Representatives of any such
event, (ii) prepare and file with the Commission, subject to the second sentence
of paragraph (a) of this Section 5, an amendment or supplement or new
registration statement which will correct such statement or omission or effect
such compliance, (iii) use its reasonable best efforts to have any amendment to
the Registration Statement or new registration statement declared effective as
soon as practicable in order to avoid any disruption in use of the Final
Prospectus and (iv) supply any supplemented Final Prospectus to you in such
quantities as you may reasonably request.


(f)         As soon as practicable, the Company will make generally available to
its security holders and to the Representatives an earnings statement or
statements of the Company and its subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.


(g)        The Company will furnish to the Representatives and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Prospectus, the Final Prospectus and any Issuer
Free Writing Prospectus and any supplement thereto as the Representatives may
reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering.


(h)        The Company will arrange, if necessary, for the qualification of the
Securities for sale under the laws of such jurisdictions as the Representatives
may designate and will maintain such qualifications in effect so long as
required for the distribution of the Securities; provided that in no event shall
the Company be obligated to qualify to do business in any jurisdiction where it
is not now so qualified or to take any
15

--------------------------------------------------------------------------------





action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject.


(i)          Prior to the completion of the distribution of the Securities, the
Company will not use or refer to any Free Writing Prospectus, except as
permitted pursuant to Rule 164(e)(2); and to the extent the Company is so
permitted to use a Free Writing Prospectus pursuant to such rule, the Company
will furnish to you a copy of each proposed Free Writing Prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and will not
use or refer to any proposed Free Writing Prospectus to which you reasonably
object.


(j)          The Company will not take any action that would result in an
Underwriter or the Company being required to file with the Commission pursuant
to Rule 433(d) a Free Writing Prospectus prepared by or on behalf of the
Underwriters that the Underwriters otherwise would not have been required to
file thereunder.


(k)         The Company will not, without the prior written consent of the
Representatives, offer, sell, contract to sell, pledge, or otherwise dispose of
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any controlled affiliate of the Company), directly or indirectly, or
confidentially submit or file (or participate in the filing of) a registration
statement with the Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act, any Common Stock issued or
guaranteed by the Company (other than the Securities) or publicly announce an
intention to effect any such transaction during the Restricted Period (as
defined below), until 120 days from the date hereof (the “Restricted Period”).
The restrictions contained in the preceding sentence shall not apply to (a) the
Securities to be sold hereunder, (b) the issuance of shares of Common Stock
pursuant to and in accordance with the Plan, including shares of Common Stock
issued (i) to the Backstop Parties pursuant to the Backstop Commitment Letters,
(ii) to fund the Fire Victim Trust with the Aggregate Fire Victim Consideration
and (iii) to satisfy HoldCo Rescission or Damage Claims (each such term in
clauses (i) through (iii) as defined in the Plan), and the filing of any
registration statement with respect to such shares described in the Disclosure
Package, (c) 16,000,000 equity units issued in connection with the concurrent
equity-linked offering, (d) shares of Common Stock to be issued pursuant to the
PIPE Investment Agreement, and the filing of any registration statement with
respect to the resale of such shares, (e) the issuance of shares of Common Stock
upon the settlement of purchase contracts in connection with the concurrent
equity-linked offering, (f) the issuance by the Company of shares of Common
Stock pursuant to the Greenshoe Backstop Contract, and the filing of any
registration statement with respect to such shares, (g) the issuance by the
Company of shares of Common Stock upon the exercise of an option outstanding on
the Plan Effective Date, (h) the grant of options or the issuance of restricted
stock, restricted stock units, performance shares, performance stock units or
other securities convertible into, exchangeable for or that represent the right
to receive shares of Common Stock, or the issuance of shares of Common Stock, in
each
16

--------------------------------------------------------------------------------





case pursuant to the Company’s equity-based compensation plans effective as of
the Plan Effective Date or as an equity-based inducement award in connection
with the appointment or employment of any director or officer, (i) the issuance
of shares of Common Stock pursuant to any dividend reinvestment plan or direct
purchase plan, and the filing of any registration statement with respect to such
shares, (j) the establishment or amendment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that (1) such plan does not provide for the transfer of Common Stock
during the Restricted Period and (2) no public announcement or filing (including
under the Exchange Act) shall be required to be made or shall voluntarily be
made during the Restricted Period and (k) the filing of a registration statement
on Form S-8 relating to securities granted or to be granted pursuant to any plan
in effect on the Plan Effective Date or as an equity-based inducement award in
connection with the appointment or employment of any director or officer.


(l)          The Company will not, without the prior written consent of the
Representatives, grant any release or waiver of the restrictions pursuant to, or
otherwise modify or amend in any respect, any transfer restrictions that apply
to any person or entity pursuant to Section 5.7 of the PIPE Investment
Agreement, dated as of June 7, 2020, among the Company and the investors listed
on Schedule A thereto.


(m)      The Company will not take, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.


(n)        The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation, printing or reproduction and filing with
the Commission of the Registration Statement (including financial statements and
exhibits thereto), each Preliminary Prospectus, the Final Prospectus, any Issuer
Free Writing Prospectus and any Written Testing-the-Waters Communication, and
each amendment or supplement to any of them; (ii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Registration Statement, each Preliminary
Prospectus, the Final Prospectus, any Issuer Free Writing Prospectus and any
Written Testing-the-Waters Communication, and all amendments or supplements to
any of them, as may, in each case, be reasonably requested for use in connection
with the offering and sale of the Securities; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Securities, and
any stamp or transfer taxes in connection with the original issuance and sale of
the Securities; (iv) the printing (or reproduction) and delivery of this
Agreement, any blue sky memorandum (the cost of such memorandum not to exceed
$15,000) and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (v) the
registration of the Securities under the Exchange Act and the listing of the
Securities on the New York Stock Exchange; (vi) any registration or
qualification of the Securities for offer and sale under the securities or blue
17

--------------------------------------------------------------------------------





sky laws of the several states (including filing fees and the reasonable fees
and expenses of counsel for the Underwriters relating to such registration and
qualification); (vii) any filings required to be made with the Financial
Industry Regulatory Authority, Inc. (including filing fees and the reasonable
fees and expenses of counsel for the Underwriters relating to such filings);
(viii) the costs and expenses of the Company relating to investor presentations
on any Road Show undertaken in connection with the marketing of the offering of
the Securities; (ix) the fees and expenses of the Company’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; and (x) all other costs and expenses incident to the performance by the
Company of its obligations hereunder.


(o)    The Company shall furnish to the Representatives a letter substantially
in the form of Exhibit A hereto from each individual who joins the Board of
Directors or becomes an “officer” for purposes of Section 16(a) of the Exchange
Act and Rule 16a-1(f) promulgated thereunder during the Restricted Period.


6.    Conditions to the Obligations of the Underwriters. The obligations of the
Underwriters to purchase the Underwritten Securities on the Closing Date and the
Option Securities on any settlement date, as the case may be, shall be subject
to the accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time and the Closing Date and any
settlement date pursuant to Section 3 hereof, to the accuracy of the statements
of the Company made in any certificates pursuant to the provisions hereof, to
the performance by the Company of its obligations hereunder and to the following
additional conditions:


(a)    The Final Prospectus, and any supplement thereto, shall have been filed
in the manner and within the time period required by Rule 424(b); the final term
sheet contemplated by Section 5(b) hereto, and any other material required to be
filed by the Company pursuant to Rule 433(d) under the Act, shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.


(b)    The Representatives shall have (i) received from Cravath, Swaine & Moore
LLP, counsel for the Company, their written New York and U.S. Federal law
opinion and negative assurance letter, dated the Closing Date or any settlement
date, and addressed to the Representatives, substantially in the form set forth
in Schedule III-A hereto and (ii) received from Hunton Andrews Kurth LLP,
counsel for the Company, their written California law opinion, dated the Closing
Date or any settlement date, and addressed to the Representatives, substantially
in the form set forth in Schedule III-B hereto.


(c)    The Representatives shall have received from Davis Polk & Wardwell LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
or any settlement date, as the case may be, and addressed to the
Representatives, with respect to the issuance and sale of the Securities, the
Registration Statement, the Disclosure Package, the Final Prospectus (together
with any supplement thereto) and
18

--------------------------------------------------------------------------------





other related matters as the Representatives may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.


(d)    The Company shall have furnished to the Representatives a certificate of
the Company, signed by the Chairman of the Board, the Chief Executive Officer,
the President, any Executive Vice President, any Senior Vice President or the
Treasurer and by the Chief Financial Officer of the Company, dated the Closing
Date, or any settlement date, as the case may be, to the effect that the signers
of such certificate have carefully examined the Registration Statement, the
Disclosure Package, the Final Prospectus and any supplements or amendments
thereto, as well as each Road Show and each Written Testing-the-Waters
Communication used in connection with the offering of the Securities, and this
Agreement and that:


(i)        the representations and warranties of the Company in this Agreement
are true and correct on and as of the Closing Date, or any settlement date, as
the case may be, with the same effect as if made on the Closing Date, or any
settlement date, as the case may be, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date, or any settlement date, as the case
may be;


(ii)        no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or, to the Company’s knowledge,
threatened;


(iii)        since the date of the most recent financial statements included in
the Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto), there has been no Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto); and


(iv)        for the certificate dated the Closing Date, the Plan Effective Date
will occur on the Closing Date.


(e)    The Company shall have furnished to the Representatives, at the Execution
Time, at the Closing Date and at any settlement date, a certificate of the
Company, signed by the Chief Financial Officer of the Company, dated the date of
this Agreement and the Closing Date and any settlement date, with respect to
certain financial data contained in the Registration Statement, the Disclosure
Package, the Final Prospectus and any supplements or amendments thereto, as well
as each Road Show and Written Testing-the-Waters Communication used in
connection with the offering of the Securities, providing “management comfort”
with respect to such information, in form and substance reasonably satisfactory
to the Representatives.


(f)    The Company shall have requested and caused Deloitte & Touche LLP to have
furnished to the Representatives, at the Execution Time and at the Closing Date
and
19

--------------------------------------------------------------------------------





at any settlement date, letters dated respectively as of the Execution Time and
as of the Closing Date and any settlement date, in form and substance
satisfactory to the Representatives.


(g)    At or prior to the Execution Time or at such other time as may be
indicated on Schedule V, as applicable, the Company shall have furnished to the
Representatives a letter substantially in the form of Exhibit A hereto from each
individual or entity listed on Schedule V addressed to the Representatives.


(h)    Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Final Prospectus (exclusive of any amendment or supplement
thereto), there shall not have been any change in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any amendment or
supplement thereto) the effect of which is, in the judgment of the
Representatives, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated by the Registration Statement (exclusive of any amendment thereof),
the Disclosure Package and the Final Prospectus (exclusive of any amendment or
supplement thereto).


(i)     Subsequent to the Execution Time, there shall not have been any decrease
in the rating of any of the Company’s securities by any “nationally recognized
statistical rating organization” (as defined in Section 3(a)(62) of the Exchange
Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.


(j)     The Financing Order and the Confirmation Order will remain in full force
and effect and will not have been modified in any material respect that would be
adverse to purchasers of the Securities or to the Underwriters.


(k)    The Securities shall have been approved for listing on the New York Stock
Exchange, subject only to official notice of issuance, and satisfactory evidence
of such actions shall have been provided to the Representatives.


(l)       Prior to or on the Closing Date, all of the conditions to confirmation
of the Plan and all of the conditions to the effectiveness of the Plan will have
been satisfied and the Plan will have become effective.


(m)    Prior to or on the Closing Date or substantially concurrently with the
closing of the offering of the Securities, the Company and the Subsidiary will
have consummated the Concurrent Transactions, other than the offering of the
Company’s Common Stock pursuant to this Agreement.


(n)     Prior to or on the Closing Date, the Company and the Subsidiary will
have paid in full their obligations under the DIP Credit Agreement.
20

--------------------------------------------------------------------------------





(o)     Prior to the Closing Date and any settlement date, the Company shall
have furnished to the Representatives such further information, certificates and
documents as the Representatives may reasonably request.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Underwriters, this Agreement and all obligations of the Underwriters
hereunder may be canceled at, or at any time prior to, the Closing Date or any
settlement date by the Representatives. Notice of such cancellation shall be
given to the Company in writing or by telephone or facsimile confirmed in
writing.


The documents required to be delivered by this Section 6 shall be delivered by
physical or electronic means to the office of Davis Polk & Wardwell LLP, counsel
for the Underwriters, at 450 Lexington Avenue, New York, New York 10017, on the
Closing Date or any settlement date, as applicable.


7.    Reimbursement of Underwriters’ Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Underwriters set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Underwriters, the Company will reimburse the Underwriters on demand for all
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Securities.


8.    Indemnity and Contribution.


(a)    The Company agrees to indemnify and hold harmless each Underwriter, the
directors, officers, employees and agents of each Underwriter and each person
who controls any Underwriter within the meaning of either the Act or the
Exchange Act and each affiliate of any Underwriter within the meaning of Rule
405 under the Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or in any subsequent amendment thereof or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (ii) any untrue
statement or alleged untrue statement of a material fact contained in the Base
Prospectus, any Preliminary Prospectus or any other preliminary prospectus
supplement relating to the Securities, the Final Prospectus, the Disclosure
Package, any Issuer Free Writing Prospectus, any Road Show or any Written
Testing-the-Waters Communication, or in any amendment thereof or supplement
thereto, or the omission or alleged omission to state therein a material fact
21

--------------------------------------------------------------------------------





necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Underwriter through the Representatives specifically for inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Underwriter consists of the information described as such
in Section 8(b). This indemnity agreement will be in addition to any liability
which the Company may otherwise have.


(b)    Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representatives
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have. The Company acknowledges that the statements
set forth (i) in the last paragraph of the cover page regarding delivery of the
Securities and (ii) under the heading “Underwriting” in the paragraphs related
to short sales, stabilization, syndicate covering transactions and penalty bids
in any Preliminary Prospectus and the Final Prospectus constitute the only
information furnished in writing by or on behalf of the several Underwriters for
inclusion in any Preliminary Prospectus, the Final Prospectus, any Issuer Free
Writing Prospectus, any Road Show or any Written Testing-the-Waters
Communication.


(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent
22

--------------------------------------------------------------------------------





the indemnified party in an action, the indemnified party shall have the right
to employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest, (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate counsel (in addition to one local
counsel) for all such indemnified parties. An indemnifying party will not,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent (i) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding and (ii) does not include any statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party. No indemnifying party will be liable for any settlement of
any such action effected without its prior written consent (which consent shall
not be unreasonably withheld), but if settled with the consent of the
indemnifying party or if there be a final judgment of the plaintiff in any such
action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.


(d)    In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively, “Losses”) to which the Company and one or
more of the Underwriters may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as may be provided in any
agreement among underwriters relating to the offering of the Securities) be
responsible for any amount in excess of the difference between (i) the aggregate
price to the public received by the Underwriters and (ii) the aggregate price
paid by the Underwriters to the Company for the Securities. If the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or unavailable for any reason, the Company and the Underwriters severally
shall contribute in such proportion
23

--------------------------------------------------------------------------------





as is appropriate to reflect not only such relative benefits but also the
relative fault of the Company on the one hand and of the Underwriters on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by it, and benefits received by
the Underwriters shall be deemed to be equal to the difference between (i) the
aggregate price to the public received by the Underwriters and (ii) the
aggregate price paid by the Underwriters to the Company for the Securities, in
each case as set forth on the cover page of the Final Prospectus. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Underwriters on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Underwriters
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding the
provisions of this paragraph (d), in no event shall an Underwriter be required
to contribute any amount in excess of the amount by which (x) the difference
between (i) the aggregate price to the public received by the Underwriters and
(ii) the aggregate price paid by the Underwriters to the Company for the
Securities, in each case as set forth on the cover page of the Final Prospectus
exceeds (y) the amount of any damages that such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 8,
each person who controls an Underwriter within the meaning of either the Act or
the Exchange Act and each director, officer, employee and agent of an
Underwriter shall have the same rights to contribution as such Underwriter, and
each person who controls the Company within the meaning of either the Act or the
Exchange Act, each officer of the Company who shall have signed the Registration
Statement and each director of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this paragraph (d).


9.    Default by an Underwriter. If, on the Closing Date or any settlement date,
as the case may be, any one or more Underwriters shall fail to purchase and pay
for any of the Securities agreed to be purchased by such Underwriter or
Underwriters hereunder and such failure to purchase shall constitute a default
in the performance of its or their obligations under this Agreement, the
remaining Underwriters shall be obligated severally to take up and pay for (in
the respective proportions which the amount of Securities set forth opposite
their names in Schedule I hereto bears to the aggregate amount of Securities set
forth opposite the names of all the remaining Underwriters) the Securities which
the defaulting Underwriter or Underwriters agreed but failed to purchase;
provided, however, that in the event that the aggregate amount of Securities
which the defaulting Underwriter or Underwriters agreed but failed to purchase
shall


24

--------------------------------------------------------------------------------



exceed 10% of the aggregate amount of Securities set forth in Schedule I hereto,
the remaining Underwriters shall have the right to purchase all, but shall not
be under any obligation to purchase any, of the Securities, and if such
non-defaulting Underwriters do not purchase all the Securities, this Agreement
will terminate without liability to any non-defaulting Underwriter or the
Company. In the event of a default by any Underwriter as set forth in this
Section 9, the Closing Date or each settlement date, as the case may be, shall
be postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the
Registration Statement and the Final Prospectus or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Underwriter of its liability, if any, to the Company and any
non-defaulting Underwriter for damages occasioned by its default hereunder.


10.    Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representatives, by notice given to the Company prior
to delivery of and payment for the Securities, if at any time prior to such
delivery and payment: (a) (i) trading in the Common Stock of the Company shall
have been suspended by the Commission or the New York Stock Exchange, (ii)
trading in any series of the preferred stock of the Subsidiary shall have been
suspended by the Commission or the NYSE American LLC, (iii) (A) trading in
securities generally on the New York Stock Exchange shall have been suspended or
limited, (B) minimum prices shall have been established on either of such
exchanges, or (C) there shall have been a material disruption in the clearance
or settlement of securities generally on either of such exchanges which makes
it, in the sole judgment of the Representatives, impractical or inadvisable to
proceed with the offering or delivery of the Securities as contemplated by this
Agreement, the Disclosure Package or the Final Prospectus (exclusive of any
amendment or supplement thereto), (b) a banking moratorium shall have been
declared either by Federal, California or New York State authorities, (c) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
which makes it, in the sole judgment of the Representatives, impractical or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated by this Agreement, the Disclosure Package or the Final Prospectus
(exclusive of any amendment or supplement thereto), or (d) there shall have been
such a material adverse change in general economic, political or financial
conditions or the financial markets in the United States which makes it, in the
sole judgment of the Representatives, impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated by this Agreement,
the Disclosure Package or the Final Prospectus (exclusive of any amendment or
supplement thereto).


11.    Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 8
hereof, and will survive delivery of and
25

--------------------------------------------------------------------------------





payment for the Securities. The provisions of Sections 7 and 8 hereof shall
survive the termination or cancellation of this Agreement.


12.    Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Representatives, will be mailed, delivered
or telefaxed to each of: Goldman Sachs & Co. LLC, 200 West Street, New York, NY
10282-2198, Attention: Registration Department and J.P. Morgan Securities LLC,
383 Madison Avenue, New York, NY 10179, Attention: Equity Syndicate Desk, or if
sent to the Company, will be mailed, delivered or telefaxed to the Company’s
General Counsel (fax no.: (415) 973-6374) and confirmed to the Company’s General
Counsel, PG&E Corporation, at 77 Beale Street, San Francisco, California 94105,
Attention: General Counsel.


In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Underwriters to properly identify their respective clients.


13.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers,
directors, employees, agents and controlling persons referred to in Section 8
hereof, and no other person will have any right or obligation hereunder.


14.    No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase
and sale of the Securities pursuant to this Agreement is an arm’s-length
commercial transaction between the Company, on the one hand, and the
Underwriters and any affiliate through which it may be acting, on the other, (b)
the Underwriters are acting as principal and not as an agent or fiduciary of the
Company and (c) the Company’s engagement of the Underwriters in connection with
the offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company agrees that
it is solely responsible for making its own judgments in connection with the
offering (irrespective of whether any of the Underwriters has advised or is
currently advising the Company on related or other matters). The Company agrees
that it will not claim that the Underwriters have rendered advisory services of
any nature or respect, or owe an agency, fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.


15.    Research Analyst Independence. The Company acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering of the Securities that differ from the views of their
respective investment banking divisions. The Company hereby waives and releases,
to the fullest extent permitted by law, any claims that the Company may have
against the
26

--------------------------------------------------------------------------------





Underwriters with respect to any conflict of interest that may arise from the
fact that the views expressed by their independent research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Company by such Underwriters’ investment banking
divisions. The Company acknowledges that each of the Underwriters is a full
service securities firm and as such from time to time, subject to applicable
securities laws, may effect transactions for its own account or the account of
its customers and hold long or short positions in debt or equity securities of
the companies that may be the subject of the transactions contemplated by this
Agreement.


16.    Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.


17.    Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.


18.    Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.


19.    Counterparts. This Agreement or any document to be signed in connection
with this Agreement may be executed in one or more counterparts by manual,
facsimile or electronic signature, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument. The words “execution,” “signed,” “delivery,” and words of like
import in or relating to this Agreement or any document to be signed in
connection with this Agreement shall be deemed to include electronic signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, and the parties hereto consent to conduct the
transactions contemplated hereunder by electronic means.


20.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.


21.    Definitions. The terms that follow, when used in this Agreement, shall
have the meanings indicated.


“Act” shall mean the Securities Act of 1933, as amended and the rules and
regulations of the Commission promulgated thereunder.


“Base Prospectus” shall mean the base prospectus referred to in paragraph 1(a)
above contained in the Registration Statement at the Execution Time.


27

--------------------------------------------------------------------------------





“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.


“Commission” shall mean the Securities and Exchange Commission.


“DIP Credit Agreement” shall mean the Senior Secured Superpriority Debtor in
Possession Credit, Guaranty and Security Agreement, dated as of February 1,
2019, among the Subsidiary, as borrower, the Company, as guarantor, JPMorgan
Chase Bank, N.A., as administrative agent, and Citibank, N.A., as collateral
agent.


“Disclosure Package” shall mean (i) the Base Prospectus, (ii) the Preliminary
Prospectus used most recently prior to the Execution Time, if any, (iii) any
Issuer Free Writing Prospectus identified in Schedule IV hereto, (iv) any other
Free Writing Prospectus permitted pursuant to Rule 164(e)(2) that the parties
hereto shall hereafter expressly agree in writing to treat as part of the
Disclosure Package, and (v) the information listed under item 1 of Schedule IV
hereto.


“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto, or any Rule 462(b)
Registration Statement became or becomes effective and, if later, the date the
annual report of the last completed fiscal year of the Company on Form 10-K was
so filed.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


“Execution Time” shall mean 11:59 p.m. Eastern time on June 25, 2020, which is
the time of the first contract of sale of the Securities.


“Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the Execution
Time, together with the Base Prospectus.


“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.


“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433, that is permitted pursuant to Rule 164(e)(2).


“Plan Effective Date” shall mean a business day on or after the Confirmation
Date (as defined in the Plan) selected by the Company and the Subsidiary on
which the conditions to the effectiveness of the Plan specified in Section 9.2
thereof have been satisfied or otherwise effectively waived in accordance with
the terms thereof.


“Preliminary Prospectus” shall mean any preliminary prospectus supplement to the
Base Prospectus referred to in paragraph 1(a) above which is used prior to the
filing of the Final Prospectus, together with the Base Prospectus.
28

--------------------------------------------------------------------------------





“Registration Statement” shall mean the registration statement referred to in
paragraph 1(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Securities that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto or any Rule 462(b) Registration
Statement becomes effective prior to the Closing Date, shall also mean such
registration statement or such Rule 462(b) Registration Statement, as the case
may be, as so amended.


“Road Show” shall mean a road show, as defined in Rule 433(h)(4) under the Act,
together with any communication that is provided or transmitted simultaneously
with such road show in a manner designed to make such communication available as
part of such road show.


“Rule 144A”, “Rule 158”, “Rule 163B”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule
415”, “Rule 424”, “Rule 430B”, “Rule 433”, “Rule 462” and “Rule 501” refer to
such rules under the Act.


“Rule 462(b) Registration Statement” shall mean any registration statement and
any amendments thereto filed pursuant to Rule 462(b).


“Testing-the-Waters Communication” shall mean any oral or written communication
with potential investors undertaken in reliance on Rule 163B.


“Written Testing-the-Waters Communication” shall mean any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405.


22.    Recognition of the U.S. Special Resolution Regimes.


(a)    In the event that any Underwriter that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Underwriter of this Agreement, and any interest and obligation in or
under this Agreement, will be effective to the same extent as the transfer would
be effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.


(b)    In the event that any Underwriter that is a Covered Entity or a BHC Act
Affiliate of such Underwriter becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Underwriter are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Agreement were governed by the laws of the United
States or a state of the United States.


“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k);


“Covered Entity” means any of the following:
29

--------------------------------------------------------------------------------







(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);





(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or





(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b);



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and


“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.


30

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Underwriters named in Schedule I hereto.



  Very truly yours,          PG&E Corporation                     

By:
 /s/ MARI BECKER
      Name: Mari Becker
      Title:
Senior Director & Treasurer
           











[Signature Page – Underwriting Agreement]

--------------------------------------------------------------------------------



The foregoing Agreement is hereby confirmed and accepted as of the date
specified in Schedule I hereto.


GOLDMAN SACHS & CO. LLC
 
By:
/s/ ADAM T. GREENE  
Name:
Adam T. Greene  
Title:
Managing Director





J.P. MORGAN SECURITIES LLC
 
By:
/s/ RAY CRAIG  
Name:
Ray Craig  
Title:
Managing Director





For themselves and the other several Underwriters, if any, named in Schedule I
to the foregoing Agreement.








[Signature Page – Underwriting Agreement]



--------------------------------------------------------------------------------



SCHEDULE I


Name of Underwriter
 
Number of
Underwritten Securities
Goldman Sachs & Co. LLC
 
75,148,642
J.P. Morgan Securities LLC
 
75,148,642
Barclays Capital Inc.
 
65,622,757
Citigroup Global Markets Inc.
 
65,622,757
BofA Securities, Inc.
 
48,687,852
BNP Paribas Securities Corp.
 
15,876,474
Credit Suisse Securities (USA) LLC
 
15,876,474
Mizuho Securities USA, LLC
 
15,876,474
MUFG Securities Americas Inc.
 
15,876,474
Wells Fargo Securities, LLC
 
15,876,474
BMO Capital Markets Corp.
 
4,233,726
WR Securities, LLC
 
4,233,726
BNY Mellon Capital Markets, LLC
 
1,058,432
Academy Securities, Inc.
 
846,745
CastleOak Securities, L.P.
  846,745
Loop Capital Markets LLC
  846,745
Samuel A. Ramirez & Company, Inc.
  846,745
Siebert Williams Shank & Co., LLC
  846,745
Total
 
423,372,629





Sch. I-1

--------------------------------------------------------------------------------

SCHEDULE II


Form of Term Sheet









Sch. II-1

--------------------------------------------------------------------------------

SCHEDULE III-A


FORM OF CRAVATH, SWAINE & MOORE LLP OPINION


Sch. III-A-1

--------------------------------------------------------------------------------



FORM OF CRAVATH, SWAINE & MOORE LLP NEGATIVE ASSURANCE LETTER


Sch. III-A-2

--------------------------------------------------------------------------------

SCHEDULE III-B


FORM OF HUNTON ANDREWS KURTH LLP OPINION


Sch. III-B-1

--------------------------------------------------------------------------------

SCHEDULE IV


1.
Schedule of Free Writing Prospectuses permitted pursuant to Rule 164(e)(2) that
are included in the Disclosure Package:
         
a.
Pricing Term Sheet included as Schedule II hereto
     
2.
Written Testing-the-Waters Communications:
         
a.
Investor Presentation dated May 8, 2020.
         
b.
The Preliminary Prospectus Supplement dated June 19, 2020, as supplemented by
the Singapore legend, as shared with investors on June 22, 2020.
         
c.
Roadshow Presentation dated June 22, 2020.





























Sch. IV-1

--------------------------------------------------------------------------------

SCHEDULE V


William D. Johnson (30 day period)
John R. Simon
Jason P. Wells
Andrew M. Vesey
Janet C. Loduca
Michael A. Lewis
James M. Welsch
David S. Thomason
Rajat Bahri (upon appointment to the board)
Cheryl F. Campbell
Kerry W. Cooper (upon appointment to the board)
Jessica L. Denecour (upon appointment to the board)
Admiral Mark E. Ferguson III (upon appointment to the board)
Robert C. Flexon (upon appointment to the board)
W. Craig Fugate (upon appointment to the board)
Arno L. Harris (upon appointment to the board)
Michael R. Niggli, Jr.(upon appointment to the board)
Dean L. Seavers (upon appointment to the board)
William L. Smith
Oluwadara J. Treseder (upon appointment to the board)
Benjamin F. Wilson (upon appointment to the board)
John M. Woolard
PG&E Fire Victim Trust (upon formation)
Sch. V-1

--------------------------------------------------------------------------------



[Form of Lock-Up Agreement]
EXHIBIT A (Directors and Officers)



PG&E Corporation


Lock-Up Agreement


[--], 2020


Goldman Sachs & Co. LLC
J.P. Morgan Securities LLC


c/o Goldman Sachs & Co. LLC
200 West Street
New York, NY  10282-2198


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, NY 10179


Re:  PG&E Corporation - Lock-Up Agreement


Ladies and Gentlemen:


The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into an Underwriting Agreement on behalf of
the several Underwriters named in Schedule I to such agreement (collectively,
the “Underwriters”), with PG&E Corporation, a California corporation (the
“Company”), providing for a public offering (the “Offering”) of shares (the
“Shares”) of common stock, no par value, of the Company (the “Common Stock”). 
Capitalized terms used and not defined herein shall have the meanings set forth
in the Underwriting Agreement.


In consideration of the agreement by the Underwriters to offer and sell the
Shares, and of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, during the period
beginning from the date of this Lock-Up Agreement and continuing to and
including the date 120 days after the date set forth on the final prospectus
used to sell the Shares (the “Lock-Up Period”), the undersigned shall not, and
shall not cause or direct any of its affiliates to, (i) offer, sell, contract to
sell, pledge, grant any option to purchase, lend or otherwise dispose of any
shares of Common Stock, or any options or warrants to purchase any shares of
Common Stock, or any securities convertible into, exchangeable for or that
represent the right to receive shares of Common Stock (such options, warrants or
other securities, collectively, “Derivative Instruments”), including without
limitation any such shares or Derivative Instruments now owned or hereafter
acquired by the undersigned, (ii) engage in any hedging or other transaction or
arrangement (including, without limitation, any short sale or the purchase or
sale of, or entry into, any put or call option, or combination thereof, forward,
swap or any other derivative transaction or instrument, however described or
defined) which is designed to or which

--------------------------------------------------------------------------------





reasonably could be expected to lead to or result in a sale, loan, pledge or
other disposition (whether by the undersigned or someone other than the
undersigned), or transfer of any of the economic consequences of ownership, in
whole or in part, directly or indirectly, of any shares of Common Stock or
Derivative Instruments, whether any such transaction or arrangement (or
instrument provided for thereunder) would be settled by delivery of Common Stock
or other securities, in cash or otherwise (any such sale, loan, pledge or other
disposition, or transfer of economic consequences, a “Transfer”) or (iii)
otherwise publicly announce any intention to, during the Lock-Up Period, engage
in or cause any action or activity described in clause (i) above or transaction
or arrangement described in clause (ii) above. The undersigned represents and
warrants that the undersigned is not, and has not caused or directed any of its
affiliates to be or become, currently a party to any agreement or arrangement
that provides for, is designed to or which reasonably could be expected to lead
to or result in any Transfer during the Lock-Up Period.


If the undersigned is not a natural person, the undersigned represents and
warrants that no single natural person, entity or “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended), other than
a natural person, entity or “group” (as described above) that has executed a
Lock-Up Agreement in substantially the same form as this Lock-Up Agreement,
beneficially owns, directly or indirectly, 50% or more of the common equity
interests, or 50% or more of the voting power, in the undersigned.


Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
shares of Common Stock (i) as a bona fide gift or gifts, provided that the donee
or donees thereof agree to be bound in writing by the restrictions set forth
herein, and provided further that no filing under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of shares of Common Stock,
shall be required or shall be voluntarily made during the Lock-Up Period, (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value, and
provided further that no filing under Section 16(a) of the Exchange Act,
reporting a reduction in beneficial ownership of shares of Common Stock, shall
be required or shall be voluntarily made during the Lock-Up Period, (iii) by
will or intestacy or by operation of law pursuant to a qualified domestic order
or in connection with a divorce settlement, provided that the transferee or
transferees agree(s) to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, (iv) in connection with the establishment of a trading
plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of Common
Stock, provided that such plan does not provide for the transfer of Common Stock
during the Lock-Up Period, and provided further that to the extent a public
announcement or filing under the Exchange Act, if any, is required of the
undersigned or the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Lock-Up Period, and
provided further that no voluntary filing under the Exchange Act or any other
public announcement shall be voluntarily made during the Lock-Up Period, (v) in
connection with transfers (including following the exercise of Company stock
options) made in accordance with the terms of a 10b5-1 Plan in existence as of
the date hereof without any
2

--------------------------------------------------------------------------------





further amendment or modification, provided that no filing under Section 16(a)
of the Exchange Act, reporting a reduction in beneficial ownership of shares of
Common Stock, shall be required or shall be voluntarily made during the Lock-Up
Period, other than a filing on Form 4, which shall indicate that the sale was
made pursuant to such a 10b5-1 Plan, (vi) resulting from the sales of the
undersigned’s shares of Common Stock held as of the date hereof through the
Company’s 401(k) plan existing as of the date hereof and pursuant to portfolio
balancing opportunities provided by the terms of such 401(k) plan, (vii) to the
Company or its subsidiaries in connection with the forfeiture, cancelation,
withholding, surrender or delivery of the undersigned’s shares of Common Stock
to satisfy any income, employment or social security tax withholding or
remittance obligations in connection with the vesting during the Lock-Up Period
of any restricted stock unit, restricted stock, performance contingent stock
(including performance shares and performance stock units), stock options or
other equity interests, provided that, if required, any public report or filing
under Section 16 of the Exchange Act shall indicate the reason for the transfer,
and provided further that no filing under the Exchange Act or any other public
announcement shall be voluntarily made during the Lock-Up Period, (viii) to a
lender or collateral agent or a subsequent transferee in connection with the
exercise of remedies under a bona fide loan or other extension of credit
outstanding on the Plan Effective Date, (ix) to the Company or its subsidiaries
upon death, disability or termination of employment, in each case, of the
undersigned, provided that, if required, any public report or filing under
Section 16 of the Exchange Act shall indicate the reason for the transfer, and
provided further that no filing under the Exchange Act or any other public
announcement shall be voluntarily made during the Lock-Up Period, (x) resulting
from the exercise or vesting of any equity award issued pursuant to employee
benefit plans, provided that the underlying Common Stock continues to remain
subject to the restrictions contained in this Lock-Up Agreement, (xi) acquired
in open market transactions after the completion of the Offering, provided that
no filing under Section 16(a) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the Lock-Up Period, (xii) as required by applicable law
or pursuant to an order of a court or regulatory agency of competent
jurisdiction, provided that, if required, any public report or filing under
Section 16 of the Exchange Act shall indicate the reason for the transfer, and
provided further that no public announcement shall be voluntarily made during
the Lock-Up Period, or (xiii) with the prior written consent of Goldman Sachs &
Co. LLC and J.P. Morgan Securities LLC on behalf of the Underwriters.  For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin. 
In addition, notwithstanding the foregoing, if the undersigned is a corporation,
the corporation may transfer the capital stock of the Company to any wholly
owned subsidiary of such corporation; provided, however, that in any such case,
it shall be a condition to the transfer that the transferee execute an agreement
stating that the transferee is receiving and holding such capital stock subject
to the provisions of this Agreement and there shall be no further transfer of
such capital stock except in accordance with this Agreement, and provided
further that any such transfer shall not involve a disposition for value, and
provided further that no filing under Section 16(a) of the Exchange Act,
reporting a reduction in beneficial ownership of shares of Common Stock, shall
be required or shall be voluntarily made during the Lock-Up Period.  The
undersigned now has, and, except as contemplated by clauses (i) through (xiii)
above, for the duration of this Lock-Up Agreement will have, good and
3

--------------------------------------------------------------------------------





marketable title to the undersigned’s shares of Common Stock of the Company,
free and clear of all liens, encumbrances, and claims whatsoever.  The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock of the Company except in compliance with
the foregoing restrictions.


The undersigned understands that the Company and the Underwriters are relying
upon this Lock-Up Agreement in proceeding toward consummation of the offering. 
The undersigned further understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors and assigns.  The undersigned further understands that, if the
Underwriting Agreement shall terminate or be terminated prior to payment for and
delivery of the securities to be sold thereunder, the undersigned shall
automatically be released from all obligations under this Lock-Up Agreement.


This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York.


4

--------------------------------------------------------------------------------






 
Very truly yours,
           
Exact Name of Shareholder
           
Authorized Signature
           
Title
   



5

--------------------------------------------------------------------------------



EXHIBIT A (Fire Victim Trust)


PG&E Corporation


Lock-Up Agreement


[--], 2020


Goldman Sachs & Co. LLC
J.P. Morgan Securities LLC


c/o Goldman Sachs & Co. LLC
200 West Street
New York, NY  10282-2198


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, NY 10179


Re:  PG&E Corporation - Lock-Up Agreement


Ladies and Gentlemen:


The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into an Underwriting Agreement on behalf of
the several Underwriters named in Schedule I to such agreement (collectively,
the “Underwriters”), with PG&E Corporation, a California corporation (the
“Company”), providing for a public offering (the “Offering”) of shares (the
“Shares”) of common stock, no par value, of the Company (the “Common Stock”). 
Capitalized terms used and not defined herein shall have the meanings set forth
in the Underwriting Agreement.


In consideration of the agreement by the Underwriters to offer and sell the
Shares, and of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, during the period
beginning from the date of this Lock-Up Agreement and continuing to and
including the date 90 days after the date set forth on the final prospectus used
to sell the Shares (the “Lock-Up Period”), the undersigned shall not, and shall
not cause or direct any of its affiliates to, (i) offer, sell, contract to sell,
pledge, grant any option to purchase, lend or otherwise dispose of any shares of
Common Stock, or any options or warrants to purchase any shares of Common Stock,
or any securities convertible into, exchangeable for or that represent the right
to receive shares of Common Stock (such options, warrants or other securities,
collectively, “Derivative Instruments”), including without limitation any such
shares or Derivative Instruments now owned or hereafter acquired by the
undersigned, (ii) engage in any hedging or other transaction or arrangement
(including, without limitation, any short sale or the purchase or sale of, or
entry into, any put or call option, or combination thereof, forward, swap or any
other derivative

--------------------------------------------------------------------------------





transaction or instrument, however described or defined) which is designed to or
which reasonably could be expected to lead to or result in a sale, loan, pledge
or other disposition (whether by the undersigned or someone other than the
undersigned), or transfer of any of the economic consequences of ownership, in
whole or in part, directly or indirectly, of any shares of Common Stock or
Derivative Instruments, whether any such transaction or arrangement (or
instrument provided for thereunder) would be settled by delivery of Common Stock
or other securities, in cash or otherwise (any such sale, loan, pledge or other
disposition, or transfer of economic consequences, a “Transfer”) or (iii)
otherwise publicly announce any intention to engage in or cause any action or
activity described in clause (i) above or transaction or arrangement described
in clause (ii) above. The undersigned represents and warrants that the
undersigned is not, and has not caused or directed any of its affiliates to be
or become, currently a party to any agreement or arrangement that provides for,
is designed to or which reasonably could be expected to lead to or result in any
Transfer during the Lock-Up Period.


Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
shares of Common Stock (i) as a bona fide gift or gifts, provided that the donee
or donees thereof agree to be bound in writing by the restrictions set forth
herein, and provided further that no filing under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of shares of Common Stock,
shall be required or shall be voluntarily made during the Lock-Up Period, (ii)
acquired in open market transactions after the completion of the Offering,
provided that no filing under Section 16(a) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Common Stock, shall be required
or shall be voluntarily made during the Lock-Up Period, (iii) as required by
applicable law or pursuant to an order of a court or regulatory agency of
competent jurisdiction, provided that, if required, any public report or filing
under Section 16 of the Exchange Act shall indicate the reason for the transfer,
and provided further that no public announcement shall be voluntarily made
during the Lock-Up Period, (iv) by pledging, hypothecating or otherwise granting
a security interest in shares of Common Stock or securities convertible into,
exchangeable for or that represent the right to receive shares of Common Stock
to one or more lending institutions as collateral or security for any bona fide
loan, advance or extension of credit and any transfer upon foreclosure upon such
shares of Common Stock or such securities including any subsequent transfer of
such shares of Common Stock or such securities to such lender or collateral
agent or other transferee in connection with the exercise of remedies under such
loan or extension of credit, provided that the transferee or transferees
agree(s) to be bound in writing by the restrictions set forth herein, (v) to any
direct or indirect wholly owned subsidiary, provided that such subsidiary agrees
to comply with the requirements set forth in Section 2.09 of the Registration
Rights Agreement to be dated on or about July 1, 2020 between the undersigned
and the Company, and provided further that the transferee or transferees
agree(s) to be bound in writing by the restrictions set forth herein or
(vi) with the prior written consent of Goldman Sachs & Co. LLC and J.P. Morgan
Securities LLC on behalf of the Underwriters. The undersigned now has, and,
except as contemplated by clauses (i) through (vi) above, for the duration of
this Lock-Up Agreement will have, good and marketable title to the undersigned’s
shares of Common Stock of the Company, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company’s transfer agent and
2

--------------------------------------------------------------------------------





registrar against the transfer of the undersigned’s shares of Common Stock of
the Company except in compliance with the foregoing restrictions.


The undersigned understands that the Company and the Underwriters are relying
upon this Lock-Up Agreement in proceeding toward consummation of the offering. 
The undersigned further understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors and assigns.  The undersigned further understands that, if the
Underwriting Agreement shall terminate or be terminated prior to payment for and
delivery of the securities to be sold thereunder, the undersigned shall
automatically be released from all obligations under this Lock-Up Agreement.


This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
3

--------------------------------------------------------------------------------






 
Very truly yours,
           
Exact Name of Shareholder
             
Authorized Signature
           
Title
   













4